PER CURIAM.
*819This case is on remand from the Supreme Court of the United States. Minnesota Voters Alliance v. Mansky , --- U.S. ----, 138 S.Ct. 1876, --- L.Ed.2d ---- (2018). In 2010, several organizations and individuals sued the Minnesota Secretary of State and Ramsey and Hennepin county election officials, attacking a statute prohibiting the wearing of political insignia inside a polling place. This court reversed dismissal of the defendants' as-applied First Amendment claim. Minnesota Majority v. Mansky , 708 F.3d 1051, 1059 (8th Cir. 2013). On remand, the district court granted summary judgment for the defendants. This court affirmed, holding that the statute, as applied, did not violate the First Amendment. Minnesota Majority v. Mansky , 849 F.3d 749, 753 (8th Cir. 2017). The Supreme Court reversed and remanded, holding that the statute violates the Free Speech Clause of the First Amendment. Mansky , 138 S.Ct. at 1891-92.
In light of the Supreme Court's decision in Mansky , this court reverses the grant of summary judgment for the defendants.
The case is remanded to the district court for proceedings consistent with this opinion.